Citation Nr: 0634775	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and [redacted], observer


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Although the issue had initially 
been adjudicated as a right leg disorder, the record shows 
that the veteran intended to file a claim for a left leg 
disorder.  Thus, the issue is as listed on the title page.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.   The record 
was held open for 30 days to obtain current VA treatment 
records, which were subsequently associated with the claims 
file.

Later that month, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The September 1997 Board decision, which denied service 
connection for a left leg disorder, is final.

2.  The evidence received since the September 1997 Board 
decision includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered 
with the other evidence of record in order to fairly decide 
the merits of the claim of entitlement to service connection 
for a left leg disorder.

3.  A left leg disorder did not originate in service or 
within one year thereafter, and it is not related to any 
incident of service.


CONCLUSIONS OF LAW

1.  The evidence received since the September 1997 Board 
decision, which denied service connection for a left leg 
disorder, is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2.  A left leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and its 
implementing regulations are "potentially applicable to 
claims pending on the date of the VCAA's enactment."  See 
Holiday v. Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. 
Reg. 45,620 (August 29, 2001).  Notably, however, the 
regulations create an exception to the applicability rule 
with respect to VA assistance in cases of claims to reopen a 
finally decided claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In effect, this exception applies to any claim to reopen a 
finally adjudicated claim received on or after August 29, 
2001.  Id.

In addition, the amended regulatory provisions of 38 C.F.R. § 
3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.

As the veteran's request to reopen his claim was received 
prior to August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In a September 1997 decision, the Board denied service 
connection for bilateral leg and ankle disabilities.  Thus, 
in essence, the Board denied service connection for a left 
leg disorder.  The veteran was notified of the decision later 
that month.  Neither the veteran nor the Board requested 
reconsideration of the decision.  Thus, the September 1997 
Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100(a).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Therefore, VA must review all of the evidence submitted since 
the September 1997 Board decision in order to determine 
whether the claim may be reopened.  See Hickson, supra.

The evidence of record at that time did not contain any 
evidence of a current left leg disorder, an injury to the 
left leg in service, or a medical opinion relating such an 
injury to a current left leg disorder.  Thus, the evidence 
needed to reopen the claim is evidence that tends to show 
that the veteran has a current left leg disorder, that he had 
an injury or other event in service involving the left leg, 
and that his current left leg disorder is related to that in-
service event.

The pertinent evidence that has been added to the record 
since the September 1997 Board decision consists of VA 
treatment notes dated through August 2006.  In essence, they 
show that the veteran currently has axonal polyneuropathy 
manifested by numbness and pain of the lower extremities.

The above evidence is new and material because it shows that 
the veteran currently has a left leg disorder.  The veteran 
asserts that he has had it since injuring his leg in service.  
It is not merely cumulative of earlier evidence because the 
record at the time of the September 1997 Board decision did 
not contain evidence of an existing disability.  Thus, this 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a) and provides a basis to reopen the veteran's claim 
of entitlement to service connection for a left leg disorder.  
38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a left leg disorder because the 
outcome of this particular matter represents a favorable 
action by the Board.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Veterans Claims Assistance Act of 2000

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)) redefined VA's duty to 
assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a July 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claim and to submit any 
medical reports in his possession.  Then, in an August 2006 
letter, the RO provided notice of the information and 
evidence needed to establish a disability rating and 
effective date for the disability on appeal.  To date, the 
veteran has not submitted any additional information or 
evidence.  The claim was last readjudicated in September 
2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service VA and 
private medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate effective date 
or disability rating to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson, supra at 253; see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his contentions, service medical 
records, and post-service VA and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board observes that the veteran's left leg 
disorder has been diagnosed as axonal polyneuropathy.  
Although the veteran has also been diagnosed with gout and a 
low back disorder with radiculopathy, the current medical 
evidence shows that his complaints of pain and numbness of 
the left leg have been attributed to axonal polyneuropathy.  
In this regard, the Board points to recent VA treatment notes 
dated from March to August 2006.  The notes reflect 
complaints of pain and numbness in both legs and an 
impression of polyneuropathy of axonal type.  Thus, the Board 
will consider whether a left leg disorder, to specifically 
include axonal polyneuropathy, had its onset in service or is 
otherwise related to service.

After review, the Board notes that the veteran's service 
medical records contain no complaints or findings of a left 
leg disorder, to include axonal polyneuropathy, and the 
veteran has not otherwise presented any evidence that he 
suffered an injury or disease to his left leg in service.  
Thus, the Board finds that the veteran's left leg disorder 
did not have its onset during service.  

The Board also finds that the veteran's left leg disorder, to 
include axonal polyneuropathy, did not have its onset until 
many years after discharge.  In this regard, medical evidence 
dated through 1978 is negative for any left leg disorder.  
Thus, the Board observes that the veteran did not have a left 
leg disorder for over 30 years after separation from service.

Lastly, the Board finds that the veteran's left leg disorder, 
to include axonal polyneuropathy, is not related to any 
incident of service.  In this regard, the veteran has not 
presented any competent and probative medical evidence 
linking a left leg disorder to service.  Although current VA 
medical records show that he has axonal polyneuropathy, they 
also show that it is of undetermined etiology.  A March 2006 
neurology note reflects that he has a polyneuropathy of 
axonal type of undetermined cause.  Likewise, a June 2006 
primary care note reflects that he has polyneuropathy of 
axonal type but that the etiology is undetermined at present.  
The most recent August 2006 neurology note remains silent as 
to the etiology.  Thus, the Board finds that the veteran's 
axonal polyneuropathy is not related to service.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his disorder.  
However, he has not presented competent and credible 
evidence, except by unsubstantiated assertion, that his 
disorder may be associated with an established event, injury, 
or disease in service.  See 38 C.F.R. § 3.159(c)(4); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Accordingly, the 
Board finds that referral of the case to obtain a medical 
opinion as to whether his axonal polyneuropathy is 
etiologically related to service is not warranted.

The Board also acknowledges the veteran's contention that he 
has a left leg disorder related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left leg disorder.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left leg disorder is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


